Citation Nr: 1400833	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  05-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a rectal muscle tear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a muscle tear of the rectum was denied.  

This claim was remanded most recently in March 2013 for a Board hearing, which was completed in May 2013.  Prior to that point, the claim was remanded in May 2008, June 2010 and February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Records uploaded onto the Veterans Benefits Management System (VBMS) in October 2013 include the records from Houston VAMC in the 1980s which show documentation of the treatment at issue in this § 1151 claim.  As these records were not considered at the time of the December 2011 VA opinion, a remand is warranted so an opinion can be given based on all the relevant facts of record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an updated medical opinion as to whether VA treatment caused any additional disability to the rectum, to include the Veteran's reported incontinence.  The paper file, as well as access to the Virtual VA system (VVA) and VBMS must be made available to the examiner for review in connection with the opinion.  

The examiner should review the file, including treatment by the Houston VAMC in the 1980s.  The examiner should note:

* An August 19, 1982 VA record showing an assessment of likely irritable bowel recommending flexible sigmoidoscopy (VBMS, p 6); 
* A September 28, 1982 follow up showing resolved symptoms and that the "flexible sigm." was negative (VBMS, p 4); 
* An October 15, 1982 medical certificate noting the anal area now showed a small fissure (VBMS, p 1); 
* A January 5, 1984 VA medical certificate showing complaints of diarrhea, pain and bleeding rectum since 1982 with a fissure noted (VBMS, p 1); 
* An August 27, 1985 VA medical certificate showing an assessment was persistent rectal pain with bleeding as well as a history of fissure with a flexible sigmoidoscopy (VBMS, p 1); 
* A September 13, 1985 operative report for a lateral subcutaneous sphincterotomy (VBMS, p 28); 
* A September 19, 1985 VA General Surgery note showing one week status post lateral subcutaneous sphincterotomy bowel movements were less painful and "mild incontinence of gas but improving" as well as "Rectal much less tight than preop" (VBMS, p 3); 
* An April 15, 1986 VA gastrointestinal record noting two past reported surgeries for anal fissures two years ago following proctoscopy and a plan to schedule a flexible sigmoidoscopy (VBMS, pp 34-35); 
* An April 23, 1986 VA pathology report showing erythematous mucosa and inflamed prominent internal hemorrhoids (VBMS, pp 39-40); 
* A February 15, 1989 VA GI record showing an X-ray noting colitis on flexible sigmoidoscopy (VBMS, pp 5-6); 
* A March 5, 1989 VA normal colonoscopy report (VBMS, p 5); 
* A March 2003 VA colonoscopy showing a polyp was found (paper file); 
* A January 2004 VA primary care record showing the Veteran's complaints of rectal bleeding and fecal incontinence as well as the CRNP's explanation that rectal irritation from frequent bowel movements with antibiotics was not uncommon (paper file); 
* The December 2011 VA examination report (to the extent it reported current findings) (paper file); and 
* The Veteran's contentions in a September 2004 statement (paper file); in the March 2008 Board hearing Transcript, pp 5-9 (paper file); and in the May 2013 Board hearing Transcript, pp 3-9 (VVA).  

Next, the examiner should provide a response to the following questions.  

(a) Is at least as likely as not (a 50 percent or greater probability) the Veteran suffered additional disability, to include incontinence, as the result of VA medical treatment?  Here, such treatment would include the September 1985 lateral subcutaneous sphincterotomy.  

(b) If the Veteran does have additional disability, the examiner should state if it is at least as likely as not whether any such additional disability was caused by VA treatment.  Please use correct facts and medical reasons for the answer.  

(c) If any additional disability was caused by VA treatment, is at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?  Consider whether the additional disability was caused by VA's carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault.  See 38 C.F.R. § 3.361(d)(1).  

(d) If any additional disability was caused by VA treatment and VA exercised the degree of care that would be expected of a reasonable health care provider, was the additional disability due to an event not reasonably foreseeable?  
Note: The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent.  

See the September 12, 1985 VA request for anesthesia and for performance of operation and other procedures signed by the Veteran prior to the subcutaneous lateral sphincterotomy operation (VBMS, p 15).  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

